COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH 
 
                                        NO.
2-09-421-CV
 
RONALD J. HOLLEMAN                                                        APPELLANT
 
                                                   V.
 
DAUGHERTY HOMES, INC. DBA FREEDOM HOMES, INC.             APPELLEE
                                                                                                        
                                               ----------
             FROM THE 78TH DISTRICT COURT OF
WICHITA COUNTY
                                               ----------
                 MEMORANDUM
OPINION[1] AND
JUDGMENT
                                               ----------
We have
considered appellant=s request to withdraw the notice
of appeal. It is the court=s
opinion that the request should be granted; therefore, we dismiss the
appeal.  See Tex. R. App. P.
42.1(a)(1), 43.2(f).
 
PER
CURIAM
 
PANEL:  GARDNER, WALKER, and
MCCOY, JJ.
 
DELIVERED:  January 7, 2010




[1]See Tex. R. App. P. 47.4.